Exhibit 10.1
AGREEMENT
     I have chosen to resign my position as Executive Vice President and Chief
Marketing Officer of Campus Crest Communities, Inc. (“Campus Crest”) and my
employment with Campus Crest in accordance with the letter attached hereto as
Exhibit A.
     In exchange for the consideration listed on Exhibit B from Campus Crest,
the sufficiency of which is acknowledged and agreed, I hereby terminate any
Employment Agreements I have with Campus Crest or any parent, affiliated or
subsidiary entity, and I, on behalf of myself and anyone who may claim by or
through me, release, remise and forever discharge Campus Crest and its parent,
affiliated and subsidiary companies and the current and former directors,
officers, employees, agents and assigns of any of them (hereinafter “Releases”)
from any and all liabilities, claims, demands, causes of action, claims and/or
suits at law or in equity, whether known or unknown, that I, individually, had,
or may have had against Releases for any violation or alleged violation of any
equal employment opportunity laws, ordinances, regulations or orders based on
race, gender or any other protected status (including, but not limited to, Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the
Civil Rights Act of 1866, 42 U.S.C. §§ 1981 and 1981A et seq., and any other
applicable federal, state or local constitutional or statutory provisions,
orders or regulations) arising out of any event occurring or act done or omitted
to be done during my employment and to the date I sign this release. This
release is intended by me to be a full, binding, and permanent release of all
claims which were or could have been alleged or discovered by me and shall be
construed broadly to effectuate this purpose.
     I acknowledge that, upon receipt of my final paycheck, The Releasees will
have paid me all wages, compensation, benefits or other remuneration or
consideration due. I accept this severance in lieu of any other severance,
compensation or benefits to which I might otherwise be entitled.
     I further agree that I will not in any way disparage or attempt to
disparage or make negative or unfavorable comments, orally or in writing, about
Campus Crest, its officers, employees, subsidiaries or related companies and
their employees. I will not discuss Campus Crest or comment on Campus Crest in
any manner and in any forum or to disclose to any person

 



--------------------------------------------------------------------------------



 



or entity, at any time, any information concerning Campus Crest, even if it is
information that is already in the public domain, without first obtaining the
Campus Crest’s written consent. I acknowledge that, as used here, discussion
includes, but is not limited to online posting, blogging, or other forms of
electronic media, as well as broadcast or print media. I will not disclose,
instigate the disclosure of, or cause to be disclosed, any of the terms,
conditions, amounts, or any other details of this Agreement, except to the
extent necessary to comply with judicial process or tax reporting requirements.
I further acknowledge and agree that the Confidentiality and Noncompetition
Agreement that I have previously entered into with Campus Crest remains in full
force in effect and will be administrated per the terms of those agreements. I
agree to abide by those agreements.
This Agreement is entered into between the parties for the purpose of resolving
their disputes and avoiding litigation. The parties disclaim any wrongdoing and
this Agreement is not an admission by any party that either has acted wrongfully
or has any claim against the other or is covered by any law, statute or
provision.
This Agreement is governed by North Carolina law. The Agreement’s provisions are
severable and if any part is found unenforceable, the other parts will remain
fully valid and enforceable.
I represent that I have not relied upon any representation by any agent or
representative of Campus Crest with regard to the subject matter, basis or
effect of this Agreement and have not assigned any claim or cause of action to
any third party. I agree that my heirs, administrators, executors, successors
and assigns are bound by this Agreement and it inures to the benefit of the
Releasees’ heirs, administrators, executors, successors and assigns.
Except as stated herein, this Agreement replaces and supersedes any other
agreement between the parties relating to its subject matter. No amendment or
modification shall be of any force unless in writing and signed by the party
against whom it is sought to be enforced.

     
/s/ Shannon N. King
  October 22, 2010
 
   
Shannon N. King
  Date
339 Union Street
Concord, NC 28025
   

Sworn to and subscribed this the 22nd day of October, 2010.

       
 
   
 
      Notary Public
 
   
My Commission Expires:
   
 
   
 
   
Agreed and accepted: by
   /s/ Ted Rollins 
 
  Ted W. Rollins

 



--------------------------------------------------------------------------------



 



Exhibit A
Earl C. Howell
President & COO
Campus Crest Communities, Inc
2100 Rexford Road Suite 414
Charlotte, NC 28211
Dear Earl,
I hereby tender my resignation as Executive Vice President & Chief Marketing
Officer of Campus Crest Communities, Inc. for personal reasons. I will work a
2 week notice period.
Sincerely,
/s/ Shannon N. King
Shannon N. King

 



--------------------------------------------------------------------------------



 



Exhibit B

1.   Employee will work a two week transition period subsequent to the
announcement.   2.   Employee will receive the equivalent of 6 months of
severance, less applicable taxes, other deductions currently being taken and the
amount will be paid in a lump sum.   3.   The 7,789 vested restricted stock from
the DCP plan allocated to the employee will be distributed as directed by the
employee.   4.   The employee will retain 2 phone numbers and phones.   5.   The
employee will retain the computer.   6.   The employee will retain the auto and
it will be titled in the employee’s name.

 



--------------------------------------------------------------------------------



 



ADDENDUM TO RELEASE
     On October 22, 2010, I resigned my employment with Campus Crest
Communities, Inc. (Campus Crest) and entered into a full and general Release
(“Release”) of Campus Crest and its affiliated and subsidiary companies and the
current and former directors, officers, employees, agents and assigns of any of
them (hereinafter “Releasees”). In the Release, the parties agreed that I would
continue to work for Campus Crest for two weeks after signing the Release. That
two week period has concluded and my employment with Campus Crest has ended.
     As such, and in exchange for the consideration in the Release, the
consideration herein and the additional sum of $100, the receipt and sufficiency
of which is acknowledged, I enter into this Addendum to the Release (“Addendum”)
and hereby acknowledge and agree as follows:
     The terms of the Release are incorporated herein.
     I acknowledge and agree on behalf of myself and anyone who may claim by or
through me, to release, remise and forever discharge the Releasees from any and
all liabilities, claims, demands, causes of action and/or suits at law or in
equity, including but not limited to any claims for back wages, front pay,
compensatory or punitive damages, liquidated damages, fees, costs or any other
relief or award at law or in equity, whether known or unknown, that I had, or
may have had, or may have in the future for any alleged violation of any law,
including, but not limited to, any alleged violation of any equal employment
opportunity laws, ordinances, regulations or orders based on race, gender or any
other protected status (including, but not limited to, Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act
of 1866, 42 U.S.C. §§ 1981 and 1981A et seq., and any other applicable federal,
state or local constitutional or statutory provisions, orders or regulations)
arising out of or relating to any act, omission or event, relating to my
employment, cessation of employment or otherwise, occurring up to and including
the date I sign this release. This release is intended by me to be a full,
binding, and permanent release of all claims which were or could have been
alleged or discovered by me and shall be construed broadly to effectuate this
purpose.
     In addition, I acknowledge and agree that (i) I have received on or about
this date 7,789 shares of common stock of Campus Crest (the “King Shares”),
(ii) the King Shares are in complete satisfaction of my vested interest in
awards under the terminated deferred compensation plan (the “DCP”) of Campus
Crest Group, LLC, (iii) I have agreed with Campus Crest to accept, and by
execution of this Addendum do hereby accept, receipt of the King Shares as of
the date hereof notwithstanding that Section (D) of Exhibit A attached to my
Employment Agreement with Campus Crest, dated October 19, 2010, states that such
shares will not be issued until one year after the date of termination of the
DCP and (iv) I do not have any claim, interest, right or title to any shares of
common stock of Campus Crest other than the King Shares.
     This Addendum is entered into to resolve any disputes between the parties
and to avoid litigation. The parties disclaim any wrongdoing and this Agreement
is not an admission by any party that either has acted wrongfully or has any
claim against the other or is covered by any law, statute or provision.

 



--------------------------------------------------------------------------------



 



     This Addendum is governed by North Carolina law, its provisions are
severable and if any part is found unenforceable, the other parts will remain
fully valid and enforceable. No amendment or modification shall be of any force
unless in writing and signed by the party against whom it is sought to be
enforced.
[Signatures Follow]

 



--------------------------------------------------------------------------------



 



     
/s/ Shannon N. King
  November 5, 2010
 
   
Shannon N. King
  Date
339 Union Street
Concord, NC 28025
   

Sworn to and subscribed this the 5th day of November, 2010.

       
 
   
 
      Notary Public
 
   
My Commission Expires:
   
 
   

 

     
/s/ Donald L. Bobbitt, Jr.
  November 5, 2010
 
   
Campus Crest Communities, Inc.
  Date

By: Donald L. Bobbitt, Jr.
Its: Chief Financial Officer, Executive Vice President and Secretary
Sworn to and subscribed this the 5th day of November, 2010.

       
 
   
 
      Notary Public
 
   
My Commission Expires:
   
 
   

 